Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 8 recites a computer readable recording medium.  The broadest reasonable interpretation of the claims drawn to a computer readable medium typically covers forms of non-transitory tangible medium and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable medium.  See MPEP 2111.01.  When the broadest reasonable interpretation of claims covers a signal per se, the claims are rejected under 35 U.S.C. 101 as covering non-statutory subject matter.  Suggestion is to amend to narrow the claim to cover only statutory embodiments by adding the limitation “non-transitory” to the claims.  For example, a non-transitory tangible computer readable recording medium.
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-2, 5, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over submitted prior art Kim (KR 10-2013-0058939) in view of Yu (KR-10-2016-0102690) and further in view of Iijima et al. (US Patent 5,909,663).
	As to claim 1, Kim teaches a method of determining a highlight section of a sound source comprising: obtaining, by a processor, a sound source and classification information of the sound source (Figs. 1&3 – the highlight section selecting unit in the music highlight section extracting apparatus; p. 5, 4th paragraph; p. 2 under Tech Solution); determining, by the processor, the highlight section of the sound source based on frame partition part the average energy signal calculating (p. 5, 5th-8th paragraph). Kim does not explicitly discuss based on weight information of a feature value node of each section; and learning, by the processor, a neural network by using the sound source and the classification information, the neural network comprising an input layer including a node corresponding to a feature value of each of a plurality of sections obtained by splitting the sound source according to a time axis, an output layer including a node corresponding to the classification information, a hidden layer defined between the input layer and the output layer, a first function between the input layer and the hidden layer, and a second function between the hidden layer and the output layer, 
	Yu teaches learning, by the processor, a neural network comprising an input layer including a node corresponding to a feature value of each of a plurality of sections obtained by the value at the previous time interval until the next time interval; nodes included in the input layer and hidden layer is the connection weight connected through the connection line (abstract; under Tech Solution; p. 3 - 2nd paragraph from the bottom), an output layer including a node corresponding to the classification information, a hidden layer defined between the input layer and the output layer (p. 3 – last 2 paragraphs; p. 4 – 3rd paragraph), a first function between the input layer and the hidden layer, and a second function between the hidden layer and the output layer, wherein the first function for calculating a weighted of the feature value of each section (p. 3 - 2nd paragraph from the bottom – the input in which the input layer performs learning is received and it delivers to the hidden layer; and the output of the neural network produced based on the signal which the output layer receives from the nodes of the hidden layer and nodes included in the input layer and hidden layer kinds is the connection weight connection through the connection line and the kinds can be the connection weight connected to the hidden layer and output layer; p. 5 - 4th and 6th paragraphs).
	Iijima teaches splitting an input speech signal on the time axis in terms of a preset encoding unit and on waveform encoding the resulting encoding unit based time axis waveform signal obtained on waveform decoding the encoded speech signal (col. 1, line 61 through col. 2, line 3).

As to claim 2, Yu teaches the method of claim 1 wherein the hidden layer comprises a node corresponding to an integrated feature value of the sound source obtained from the feature value of each section, according to the first function (p. 3 – 2nd paragraph from the bottom; p. 4&5 4th and 6th paragraphs).
As to claim 5, Kim teaches the method of claim 4 wherein the determining of the highlight section comprises determining the highlight section based the energy data of each section (Figs. 2 & 4; abstract; Tech Solution – 1st paragraph; p. 2 – last paragraph through p. 3) and Yu teaches the weight information of the feature value node of each section (under Description of Embodiments pages 3-4).

Claim 9 rejected for the same reasons discussed above with respect to claim 1.  Furthermore, Yu teaches a processor includes a plurality of functional units (p. 13 – 2nd paragraph from the bottom); a neural network processor (Figs. 2-3, 6); Kim teaches a sound source obtainer and a highlight determiner (Figs. 1 & 3).
Allowable Subject Matter
3.	Claims 3-4, 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 7 objected because it depends on objected claim 6.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quynh H. Nguyen whose telephone number is (571)272-7489.  The examiner can normally be reached on Monday-Friday 7AM-3PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, VA  22313-1450

Or faxed to:

                    (571) 273-8300, for formal communications intended for entry and for 
                          Informal or draft communications, please label “PROPOSED” or “DRAFT.”
                             
 Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652